                         UNITED STATES DISTRICT COURT
                            NORTHERN DISTRICT OF ILLINOIS
                             219 SOUTH DEARBORN STREET
                                CHICAGO, ILLINOIS 60604


    NOTIFICATION OF CHANGE OF ATTORNEY ADDRESS OR NAME

1. Complete this form and e-file it, using the Notice of Change of Address event, in each
   case that you list below.
2. Update your contact information in CM/ECF. Click HERE for update instructions.


Name William F. Farley

Firm     Holland & Knight LLP

Street Address 150 N. Riverside Plaza, Ste. 2700

City/State/Zip Code Chicago, IL 60606

Phone Number 312-578-6698

Email address william.farley@hklaw.com

ARDC (Illinois State Bar members, only) 6305896

If you have previously filed an appearance with this court using a different name, enter that name.


List all active cases in which you currently have an appearance on file.

Case Number                      Case Title                    Assigned Judge
17-cv-4307                       USA v. Zurich American Ins. Co.,Harry
                                                                  et al.D. Leinenweber
19-cv-1610                       Moehrl v. The National Association of Realtors




_______________________________                              _______________________
Signature of Attorney                                        Date


Rev. 01272016
